                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


ROBERT GERALD WILDER                                                                   PLAINTIFF

V.                                                                          NO. 3:19cv00035-JMV

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT




                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income. The parties have consented to entry of final judgment by the

United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, and the applicable law and having heard oral

argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of oral argument

during a hearing held in this matter today, the Court finds there is no reversible error, and the

Commissioner’s decision is supported by substantial evidence in the record. Therefore, the

decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 19th day of March, 2020.


                                              /s/ Jane M. Virden
                                              U. S. MAGISTRATE JUDGE
